 



Exhibit 10.2
REGISTRATION RIGHTS AGREEMENT
          This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of
March 24, 2006 is made and entered into between ZILA, INC., a Delaware
corporation (the “Company”), and BLACK DIAMOND COMMERCIAL FINANCE, L.L.C. (the
“Investor”).
          WHEREAS, the Company and the Investor have entered into that certain
Credit Agreement, dated as of the date hereof (the “Credit Agreement”);
          WHEREAS, pursuant to the terms of, and in partial consideration for,
the Investor’s agreement to enter into the Credit Agreement, the Company has
issued to the Investor a Warrant of even date herewith, exercisable from time to
time during the period commencing on the date hereof and ending on the fifth
anniversary of the date hereof (the “Warrant”) for the purchase of an aggregate
of 1,200,000 shares of common stock of the Company, par value $.001 per share
(the “Common Stock”), at a price specified in such Warrant;
          WHEREAS, pursuant to the terms of, and in partial consideration for,
the Investor’s agreement to enter into the Credit Agreement, the Company has
agreed to provide the Investor with certain registration rights with respect to
the Registrable Securities (as defined below);
          NOW, THEREFORE, in consideration of the premises, the representations,
warranties, covenants and agreements contained herein, in the Warrant and in the
Credit Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, intending to be legally bound
hereby, the parties hereto agree as follows:
ARTICLE I.
DEFINITIONS
     Section 1.1 Definitions. Capitalized terms defined in the Credit Agreement
or the Warrant shall have the same meanings herein as are ascribed to them
therein. In addition, the following terms shall have the meanings ascribed
below:
          “Act” means the United States Securities Act of 1933, as amended.
          “Registrable Securities” means all of the Common Stock and any other
securities issued or issuable upon exercise of the Warrants as provided therein
until (i) a registration statement under the Act covering the offering of such
securities has been declared effective by the SEC and such securities have been
disposed of pursuant to such effective registration statement, (ii) such
securities are sold under circumstances in which all of the applicable
conditions of Rule 144 (or any similar provision then in force) under the Act
(“Rule 144”) are met, (iii) such securities have been otherwise transferred and
the Company has delivered a new certificate or other evidence of ownership for
such securities not bearing a restrictive legend or (iv) such time as, in the
opinion of counsel to the Company, which counsel shall be reasonably acceptable
to the Investor, such securities may be sold without any time,

 



--------------------------------------------------------------------------------



 




volume or manner limitation pursuant to Rule 144(k) (or any similar provision
then in effect) under the Act.
          “SEC” means the United States Securities and Exchange Commission, or
any other federal agency at the time administering the Exchange Act or the
Securities Act, whichever is the relevant statute for the particular purpose.
          “Shelf Registration Statement” means a “shelf” registration statement
filed under the Act providing for the registration of, and the sale on a
continuous or delayed basis by the holders of, all of the Registrable Securities
pursuant to Rule 415 under the Act and/or any similar rule that may be adopted
by the Commission, filed by the Company pursuant to the provisions of Section 2
of this Agreement, including the prospectus contained therein, any amendments
and supplements to such registration statement, including post-effective
amendments, and all exhibits and all material incorporated by reference in such
registration statement.
ARTICLE II.
REGISTRATION RIGHTS
     Section 2.1 Form S-3 Registration Statements.
          (a) The Company shall prepare and file with the Commission a “Shelf”
Registration Statement on Form S-3 (except if the Company is not then eligible
to register for resale the Registrable Securities on Form S-3, in which case
such registration shall be on another appropriate form in accordance herewith)
covering the resale on Nasdaq of the Registrable Securities, and use its
reasonable best efforts to cause the Registration Statement to become effective
and remain effective as provided herein. The Company shall use its reasonable
best efforts to cause the Registration Statement to be filed no later than
May 15, 2006 and declared effective under the Act as soon as practicable
thereafter, and in any event by the later of (i) July 15, 2006 and (ii) the date
upon which at least twenty-five percent (25%) of the Warrant Shares have been
acquired upon exercise of the Warrant (the “Effectiveness Date”).
          (b) The Company shall use its reasonable best efforts to keep such
Registration Statement continuously effective under the Act until the earlier to
occur of (i) the date upon which all Registrable Securities registered under the
Registration Statement have been sold, and (ii) the date upon which none of the
Common Stock acquired, or which may be acquired, upon exercise of the Warrant
constitutes Registrable Securities (the “Effectiveness Period”).
          (c) In the event the Company fails to obtain the effectiveness of a
Registration Statement by the Effectiveness Date, or fails to maintain the
effectiveness of a Registration Statement during the Effectiveness Period, the
Company shall pay to the Investor at the end of each thirty (30) day period
following the Effectiveness Date, in cash, an amount equal to $40,000 for the
first 30 days such registration is not effective, pro-rated on a daily basis,
and $40,000 per each 30-day period thereafter, pro-rated on a daily basis.

2



--------------------------------------------------------------------------------



 



ARTICLE III.
REGISTRATION PROCEDURES
     Section 3.1 Filings; Information. In connection with the registration of
Registrable Securities pursuant to Section 2.1, the Company:
          (a) will (i) prepare and file with the SEC, as promptly as reasonably
possible, such amendments and supplements to such Shelf Registration Statement
and the prospectus used in connection therewith as may be necessary to make sure
such Shelf Registration Statement is, during the Effectiveness Period, in
compliance with the provisions of the Act and the rules and regulations
thereunder, and (ii) respond as promptly as reasonably possible, and in any
event within fifteen (15) business days, to any comments received from the SEC
with respect to the Shelf Registration Statement or any amendment thereto and as
promptly as reasonably possible provide the Investor true and complete copies of
all correspondence from and to the SEC relating to the Shelf Registration
Statement provided that the Company is not required to produce any information
to the Investor pursuant to this Section 3.1(a) if the Company in good faith
deems it material non-public information or otherwise of a confidential nature;
          (b) will, not less than three days prior to filing a Shelf
Registration Statement or prospectus or any amendment or supplement thereto
(excluding amendments deemed to result from the filing of documents incorporated
by reference therein), furnish to the Investor and one firm of counsel
representing the Investor, a copy of such Shelf Registration Statement as
proposed to be filed, together with exhibits thereto, which documents will be
subject to review by such parties. Thereafter, the Company shall furnish to the
Investor and its counsel copies of the “final” prospectus included in such Shelf
Registration Statement (including each preliminary prospectus) and any amendment
or supplement thereto as the Investor or counsel may reasonably request in order
to facilitate the disposition of the Registrable Securities;
          (c) will use its reasonable best efforts to (i) register or qualify
such Registrable Securities under such other securities or blue sky laws of such
jurisdictions in the United States as the Investor may reasonably (in light of
its intended plan of distribution) request, and (ii) cause such Registrable
Securities to be registered with or approved by such other governmental agencies
or authorities in the United States as may be necessary by virtue of the
business and operations of the Company and do any and all other acts and things
that may be reasonably necessary or advisable to enable the Investor to
consummate the disposition of the Registrable Securities; provided that the
Company will not be required to (A) qualify generally to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
paragraph (d), (B) subject itself to taxation in any such jurisdiction or
(C) consent or subject itself to general service of process in any such
jurisdiction;
          (d) will promptly notify the Investor upon the occurrence of any of
the following events in respect of a Shelf Registration Statement or related
prospectus in respect of an offering of Registrable Securities; (i) receipt of
any request for additional information by the SEC or any other federal or state
governmental authority during the period of effectiveness of the Shelf
Registration Statement for amendments or supplements to the Shelf Registration
Statement or related prospectus; (ii) the issuance by the SEC or any other
federal or state governmental authority of any stop order suspending the
effectiveness of the Shelf Registration Statement or the initiation of any
proceedings for that purpose; (iii) receipt of any notification with respect to
the suspension of the qualification or exemption from qualification of any of
the Registrable

3



--------------------------------------------------------------------------------



 




Securities for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose; (iv) the happening of any event which makes any
statement made in the Shelf Registration Statement or related prospectus or any
document incorporated or deemed to be incorporated therein by reference untrue
in any material respect or which requires the making of any changes in the Shelf
Registration Statement, related prospectus or documents so that, in the case of
the Shelf Registration Statement, it will not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading, and that in the case
of the related prospectus, it will not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; and (vi) the Company’s reasonable
determination that a post-effective amendment to the Shelf Registration
Statement would be appropriate; and the Company will promptly make available to
the Investor any such supplement or amendment to the related prospectus;
          (e) will otherwise comply with all applicable rules and regulations of
the SEC, including, without limitation, compliance with applicable reporting
requirements under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”);
          (f) will appoint a transfer agent and registrar for all such
Registrable Securities covered by such Shelf Registration Statement not later
than the effective date of such Shelf Registration Statement; and
          (g) may require the Investor to promptly furnish in writing to the
Company such information regarding the distribution of the Registrable
Securities as the Company may from time to time reasonably request and such
other information as may be legally required in connection with such
registration including, without limitation, all such information as may be
requested by the SEC, the NASD, or other similar governmental entity. The
Investor agrees to provide such information requested in connection with such
registration within three (3) business days after receiving such written request
and the Company shall not be responsible for (and the penalties specified in
Section 2.1(c) shall not apply in respect of) any delays in obtaining or
maintaining the effectiveness of the Shelf Registration Statement caused by the
Investor’s failure to timely provide such information. The Investor agrees that,
upon receipt of any notice from the Company of the happening of any event of the
kind described in Section 3.1(d) hereof, the Investor will forthwith discontinue
disposition of Registrable Securities pursuant to the Shelf Registration
Statement covering such Registrable Securities until the Investor’s receipt of
the copies of the supplemented or amended prospectus contemplated by
Section 3.1(d) hereof, and, if so directed by the Company, the Investor will
deliver to the Company all copies, other than permanent file copies then in the
Investor’s possession, of the most recent prospectus covering such Registrable
Securities at the time of receipt of such notice. In the event the Company shall
give such notice, the Company shall extend the period during which such Shelf
Registration Statement shall be maintained effective (including the period
referred to in Section 3.1(a) hereof) by the number of days during the period
from and including the date of the giving of notice pursuant to Section 3.1(d)
hereof to the date when the Company shall make available to the Investor a
prospectus supplemented or amended to conform with the requirements of
Section 3.1(d) hereof.
          (h) Registration Expenses. In connection with each Shelf Registration
Statement, the Company shall pay the following registration expenses incurred in
connection

4



--------------------------------------------------------------------------------



 




with the registration thereunder (the “Registration Expenses”): (i) all
registration and filing fees, (ii) fees and expenses of compliance with
securities or blue sky laws (including reasonable fees and disbursements of
counsel in connection with blue sky qualifications of the Registrable
Securities), (iii) printing expenses, (iv) the Company’s internal expenses
(including, without limitation, all salaries and expenses of its officers and
employees performing legal or accounting duties), (v) the fees and expenses
incurred in connection with the listing of the Registrable Securities,
(vi) reasonable fees and disbursements of counsel for the Company and customary
fees and expenses, if any, for independent certified public accountants retained
by the Company, and (vii) the fees and expenses of any special experts retained
by the Company in connection with such registration. The Company shall have no
obligation to pay any underwriting fees, discounts or commissions attributable
to the sale of Registrable Securities, all such costs to be borne by the
Investors.
ARTICLE IV.
INDEMNIFICATION AND CONTRIBUTION
     Section 4.1 Indemnification
          (a) The Company hereby agrees to indemnify and hold harmless, to the
extent permitted by law, each seller of any Registrable Securities covered by
such registration statement, its directors, officers, general and limited
partners, employees, agents and representatives (and directors and officers
thereof and, if such seller is a portfolio or investment fund, its investment
advisors or agents), and each other Person, if any, who controls such seller or
any such underwriter within the meaning of Section 15 of the Securities Act, as
follows:
     (i) against any and all loss, liability, claim, damage, attorneys’ fee or
expense whatsoever arising out of or based upon an untrue statement or alleged
untrue statement of a material fact contained in any registration statement (or
any amendment or supplement thereto), including all documents incorporated
therein by reference, or the omission or alleged omission therefrom of a
material fact required to be stated therein or necessary to make the statements
therein not misleading, or arising out of an untrue statement or alleged untrue
statement of a material fact contained in any preliminary prospectus or
prospectus (or any amendment or supplement thereto) or the omission or alleged
omission therefrom of a material fact necessary in order to make the statements
therein not misleading;
     (ii) against any and all loss, liability, claim, damage and expense
whatsoever to the extent of the aggregate amount paid in settlement (a
“Settlement Payment”) of any litigation, or investigation or proceeding by any
governmental agency or body, commenced or threatened, or of any claim whatsoever
based upon any such untrue statement or omission, or any such alleged untrue
statement or omission, if such settlement is effected with the written consent
of the Company, which consent shall not be unreasonably withheld or delayed; and
     (iii) against any and all expense (other than any Settlement Payment)
reasonably incurred by them in connection with investigating, preparing or
defending against any litigation, or investigation or proceeding by any

5



--------------------------------------------------------------------------------



 



governmental agency or body, commenced or threatened, or any claim whatsoever
based upon any such untrue statement or omission, or any such alleged untrue
statement or omission, to the extent that any such expense is not paid under
clauses (i) or (ii) above;
provided, however, that this indemnity does not apply to any loss, liability,
claim, damage or expense to the extent arising out of or based upon an untrue
statement or omission made in reliance upon and in conformity with written
information furnished to the Company by or on behalf of any such seller or
underwriter expressly for use in the preparation of any registration statement
(or any amendment thereto) or any preliminary prospectus or prospectus (or any
amendment or supplement thereto); and provided, further, that if such offering
and sale are not effected by or through an underwriter, then the Company will
not be liable to the seller or any other Person, if any, who controls such
seller within the meaning of Section 15 of the Securities Act, under the
indemnity agreement in this Section 4.1(a) with respect to any preliminary
prospectus or final prospectus or final prospectus as amended or supplemented,
as the case may be, to the extent that any such loss, claim, damage or liability
of such controlling Person results from the fact that such seller sold
Registrable Securities to a Person to whom there was not sent or given, at or
prior to the written confirmation of such sale, a copy of the final prospectus
or of the final prospectus as then amended or supplemented, whichever is most
recent, if the Company has previously furnished copies thereof to such seller.
Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of such seller or any such director, officer,
general or limited partner, investment advisor or agent, underwriter or
controlling Person and shall survive the transfer of such securities by such
seller.
          (b) The Investors shall indemnify and hold harmless (in the same
manner and to the same extent as set forth in Section 4.1(a) hereof) the
Company, each Person who controls the Company or any such underwriter (within
the meaning of Section 15 of the Securities Act) and their respective officers,
directors, partners, employees, agents and representatives, with respect to any
statement in or omission from such registration statement, any preliminary,
final or summary prospectus contained therein, or any amendment or supplement,
if such statement or alleged statement or omission or alleged omission was made
in reliance upon and in conformity with written information furnished to the
Company by such seller specifically for use in the preparation of such
registration statement, preliminary, final or summary prospectus or amendment or
supplement. Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of the Company, or any such director,
officer, partner, employee, agent, representative or controlling Person and
shall survive the transfer of such securities by such seller. The obligations of
the Company and each seller pursuant to this Section 4.1 are to be several and
not joint; provided, however, that the indemnity agreement contained in this
Section 4.1(b) shall not apply to amounts paid in settlement of any lawsuits,
claims, damages, liabilities or actions if such settlement is effected without
the consent of the Investor, which consent shall not be unreasonably withheld or
delayed, and provided, further, however, that, with respect to each claim
pursuant to this Section 4.1, each such seller’s liability under this Section
4.1 shall be limited to an amount equal to the net proceeds (after deducting the
underwriters’ discount and expenses) received by such seller from the sale of
Registrable Securities by it pursuant to such registration statement.
          (c) Promptly after receipt by an indemnified party hereunder of
written notice of the commencement of any action or proceeding involving a claim
referred to in this Section

6



--------------------------------------------------------------------------------



 



4.1, such indemnified party will, if a claim in respect thereof is to be made
against an indemnifying party, give written notice to such indemnifying party of
the commencement of such action; provided, however, that the failure of any
indemnified party to give notice as provided herein shall not relieve the
indemnifying party of its obligations under this Section 4.1, except to the
extent that the indemnifying party is actually prejudiced by such failure to
give notice. In case any such action is brought against an indemnified party,
unless in such indemnified party’s reasonable judgment a conflict of interest
between such indemnified and indemnifying parties may exist in respect of such
claim, the indemnifying party will be entitled to participate in and to assume
the defense thereof, jointly with any other indemnifying party similarly
notified, to the extent that it may wish with counsel reasonably satisfactory to
such indemnified party, and after notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof, the
indemnifying party will not be liable to such indemnified party for any legal or
other expenses subsequently incurred by such indemnified party in connection
with the defense thereof.
     Section 4.2 Contribution. In order to provide for just and equitable
contribution in circumstances under which the indemnity contemplated by
Section 4.1 hereof is for any reason not available, the parties required to
indemnify by the terms thereof shall contribute to the aggregate losses,
liabilities, claims, damages and expenses of the nature contemplated by such
indemnity agreement incurred by the Company, any seller of Registrable
Securities and one or more of the underwriters, except to the extent that
contribution is not permitted under Section 11(f) of the Securities Act. In
determining the amounts which the respective parties shall contribute, there
shall be considered the relative benefits received by each party from the
offering of the Registrable Securities (taking into account the portion of the
proceeds of the offering realized by each), the parties’ relative knowledge and
access to information concerning the matter with respect to which the claim was
asserted, the opportunity to correct and prevent any statement or omission and
any other equitable considerations appropriate under the circumstances. The
Company and each such seller agree that it would not be equitable if the amount
of such contribution were determined by pro rata or per capita allocation (even
if the underwriters were treated as one entity for such purpose) or for the
underwriters’ portion of such contribution to exceed the percentage that the
underwriting discount bears to the initial public offering price of the
Registrable Securities. For purposes of this Section 4.2, each Person, if any,
who controls an underwriter within the meaning of Section 15 of the Securities
Act shall have the same rights to contribution as such underwriter, and each
director and each officer of the Company who signed the registration statement,
and each Person, if any, who controls the Company or a seller of Registrable
Securities shall have the same rights to contribution as the Company or a seller
of Registrable Securities, as the case may be. Notwithstanding the foregoing, no
seller of Registrable Securities shall be required to contribute any amount in
excess of the amount such seller would have been required to pay to an
indemnified party if the indemnity under Section 4.1 hereof were available.
ARTICLE V.
MISCELLANEOUS
     Section 5.1 Term. The registration rights provided to the holders of
Registrable Securities hereunder shall terminate upon the earlier of (i) the
Company’s obligations as set forth under Section 2.1 are satisfied or
(ii) December 31, 2011; provided, however, that the provisions of Article IV
hereof shall survive any termination of this Agreement.

7



--------------------------------------------------------------------------------



 



     Section 5.2 Rule 144. The Company covenants that so long as any Registrable
Securities remain outstanding and restricted it will file all reports required
to be filed by it under the Act and the Exchange Act and that it will take such
further action as holders of Registrable Securities may reasonably request, all
to the extent required from time to time to enable the Investor to sell
Registrable Securities without registration under the Act within the limitation
of the exemptions provided by (a) Rule 144, as such Rule may be amended from
time to time, or (b) any successor or similar rule or regulation hereafter
adopted by the SEC. If at any time the Company is not required to file such
reports, it will, upon the request of any holder of Registrable Securities, make
publicly available other information so long as necessary to permit sales
pursuant to Rule 144.
     Section 5.3 Amendment and Modification. Any provision of this Agreement may
be waived, provided that such waiver is set forth in a writing executed by the
party against whom the enforcement of such waiver is sought. The provisions of
this Agreement, including the provisions of this sentence, may not be amended,
modified or supplemented, and waivers or consents to departures from the
provisions hereof may not be given, unless the Company has obtained the written
consent of the holders of a majority of the then outstanding Registrable
Securities. Notwithstanding the foregoing, the waiver of any provision hereof
with respect to a matter that relates exclusively to the rights of holders of
Registrable Securities whose securities are being sold pursuant to a Shelf
Registration Statement and does not directly or indirectly affect the rights of
other holders of Registrable Securities may be given by holders of at least a
majority of the Registrable Securities being sold by such holders; provided that
the provisions of this sentence may not be amended, modified or supplemented
except in accordance with the provisions of the immediately preceding sentence.
No course of dealing between or among any Persons having any interest in this
Agreement will be deemed effective to modify, amend or discharge any part of
this Agreement or any rights or obligations of any person under or by reason of
this Agreement.
     Section 5.4 Successors and Assigns; Entire Agreement. This Agreement and
all of the provisions hereof shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns. The Investor may
assign its rights under this Agreement to any subsequent holder of Warrants or
Registrable Securities, provided that the Company shall have the right to
require any holder of Registrable Securities to execute a counterpart of this
Agreement as a condition to such holder’s claim to any rights hereunder. This
Agreement, together with the Credit Agreement and the Warrants, set forth the
entire agreement and understanding between the parties as to the subject matter
hereof and merges and supersedes all prior discussions, agreements and
understandings of any and every nature among them.
     Section 5.5 Separability. In the event that any provision of this Agreement
or the application of any provision hereof is declared to be illegal, invalid or
otherwise unenforceable by a court of competent jurisdiction, the remainder of
this Agreement shall not be affected except to the extent necessary to delete
such illegal, invalid or unenforceable provision unless that provision held
invalid shall substantially impair the benefits of the remaining portions of
this Agreement.
     Section 5.6 Notices. All notices, demands, requests, consents, approvals or
other communications required or permitted to be given hereunder or which are
given with respect to this Agreement shall be in writing and shall be personally
served or deposited in the mail, registered or certified, return receipt
requested, postage prepaid, or delivered by reputable air

8



--------------------------------------------------------------------------------



 



courier service with charges prepaid, or transmitted by hand delivery, telegram,
telex or facsimile, addressed as set forth below, or to such other address as
such party shall have specified most recently by written notice: (i) if to the
Company, to: Zila, Inc., 5227 North 7th Street, Phoenix, AZ 85014-2800;
Attention: Gary V. Klinefelter, Vice President, General Counsel and Secretary,
Facsimile No.: (602) 234-2318, with copies (which shall not constitute notice)
to: Snell & Wilmer L.L.P., One Arizona Center, Phoenix, AZ 85004, Attention:
Michael M. Donahey; and (ii) if to the Investor, to the address set forth on the
signature pages hereto. Notice shall be deemed given on the date of service or
transmission if personally served or transmitted by telegram, telex or
facsimile. Notice otherwise sent as provided herein shall be deemed given on the
third business day following the date mailed or on the second business day
following delivery of such notice by a reputable air courier service.
     Section 5.7 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAW OF THE STATE OF NEW YORK, WITHOUT
GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAWS THEREOF.
     Section 5.8 Headings. The headings in this Agreement are for convenience of
reference only and shall not constitute a part of this Agreement, nor shall they
affect their meaning, construction or effect.
     Section 5.9 Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed to be an original instrument and all
of which together shall constitute one and the same instrument.
     Section 5.10 Further Assurances. Each party shall cooperate and take such
action as may be reasonably requested by another party in order to carry out the
provisions and purposes of this Agreement and the transactions contemplated
hereby.
     Section 5.11 Remedies. In the event of a breach or a threatened breach by
any party to this Agreement of its obligations under this Agreement, any party
injured or to be injured by such breach will be entitled to specific performance
of its rights under this Agreement or to injunctive relief, in addition to being
entitled to exercise all rights provided in this Agreement and granted by law.
The parties agree that the provisions of this Agreement shall be specifically
enforceable, it being agreed by the parties that the remedy at law, including
monetary damages, for breach of any such provision will be inadequate
compensation for any loss and that any defense or objection in any action for
specific performance or injunctive relief that a remedy at law would be adequate
is waived.
          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed by the undersigned, thereunto duly authorized, as of the date first
set forth above.

                  ZILA, INC.    
 
           
 
  By:   /s/ Andrew A. Stevens    
 
     
 
   

9



--------------------------------------------------------------------------------



 



             
 
           Name: Andrew A. Stevens    
 
           
 
           Title:    Vice President & CFO    
 
                BLACK DIAMOND COMMERCIAL FINANCE, LLC    
 
           
 
  By:   /s/ Stuart Armstrong
 
   
 
           
 
           Name: Stuart Armstrong    
 
           
 
           Title:    President & Chief Executive Officer    
 
                Address for Notice:    
 
           
 
      Zila, Inc.    
 
      5227 N. 7th Street    
 
      Phoenix, AZ 85014    
 
           
 
      Black Diamond Commercial Finance, LLC    
 
      Two Stamford Place    
 
      281 Tressor Blvd., 7th Floor    
 
      Stamford, CT 06901-3242    

10